Citation Nr: 0308595	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  97-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of a 
fragment wound of the left neck.

3.  Entitlement to service connection for residuals of a 
fragment wound of the right index finger.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  He is the recipient of the Purple Heart and the Combat 
Infantryman's Badge. 

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO).  The veteran testified at a hearing before a 
Hearing Officer at the RO in November 1997. 

In November 1997, the veteran withdrew his claims for service 
connection for a left arm disability and for arterial 
hypertension.

By rating action in August 2002, the RO granted service 
connection for diabetes mellitus and for diabetic neuropathy 
of the right and left extremities, as secondary to diabetes 
mellitus.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss disability is 
related to noise exposure during active military service.

2.   The veteran does not have a current diagnosis of right 
index finger or left neck disabilities resulting from a 
fragment wound in service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  Service connection for residuals of fragment wounds of 
the right index finger and left neck is not warranted.  38 
U.S.C.A. §§ 1110, 5103 5103A, 5107 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

With regard to the claim for service connection for right ear 
hearing loss, the Board finds that the RO has fully satisfied 
its duties of notice and assistance and that sufficient 
evidence is of record to decide that claim.  If there were 
any deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to this issue.  No further 
assistance in developing the facts pertinent to the issues is 
required. 

The Board will next address the claims for service connection 
for left neck and right index finger disabilities.  Those 
claims were received in September 1996 and there is no issue 
as to provision of a form or instructions for applying for 
the benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

On the September 1996 application, the veteran did not 
identify any treatment for the claimed right index finger or 
left neck disabilities.  The veteran's service medical 
records have been obtained.  The veteran has submitted a 
pertinent private medical statement dated in September 1996.  
He has also submitted two photographs of himself during his 
service in Vietnam, showing a bandage on the left side of his 
neck.  By letter dated in July 2002, the veteran was notified 
of the VA's duty to assist with regard to his claims for 
service connection.  He was advised that the RO would request 
medical records and employment records as well as records 
from other Federal agencies.  He was told that he must give 
the VA enough information about any records having to do with 
his claims so that the RO could request the records he 
identifies from the agency or person who had them.  He was 
provided with authorization and consent forms (VA Form 21-
4142) for the release to the VA of private medical records 
and requested to complete a form for each doctor or hospital 
where he was treated.  This letter notified the veteran that 
he should provide information (who treated him) and the RO 
would get the records.  The veteran did not respond to that 
letter and has not identified any additional medical records 
that have not been obtained which are pertinent to his 
claims.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claims 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's service medical records.  The veteran has 
submitted a private medical record and two photographs.  The 
veteran has not identified any other VA treatment records or 
any additional private treatment records with regard to his 
claims.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2002).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  For the reasons discussed herein, there is no need 
for an examination.  There is no evidence of current 
disability due to the claimed right index finger and left 
neck disabilities.

On appellate review, there are no areas in which further 
development is needed.  Although the July 2002 letter from 
the RO notified the veteran of the VA's duty to assist under 
the VCAA, he and his representative have not been notified of 
the provisions of the implementing regulations.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  The notice and 
development undertaken by the RO and the Board has fulfilled 
the requirements of the VCAA, and no beneficial purpose would 
be served by delaying a decision for the sole reason of 
notifying the veteran of the regulations.  As discussed 
above, all pertinent evidence has been obtained and a VA 
examination is not necessary to make a decision on the claim.  
The veteran has had the opportunity to testify about his 
disorders.  

There would be no possible benefit to delaying adjudication 
of the case for notice of the VCAA or implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no risk 
of harm or prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


II.  Generally applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


III.  Service connection for right ear hearing loss

The veteran asserts that he has right ear hearing loss 
disability as a result of his service.  He has reported being 
exposed to gunfire noise during service.  Service connection 
for hearing loss of the left ear has been granted previously, 
and a 10 percent rating has been assigned since June 9, 1996.  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

After a full review of the record, the Board concludes that 
service connection for right ear hearing loss is warranted.  
On separation examination in May 1969, audiometric 
examination used American Standards Association (ASA) units 
and must be converted to International Standards Organization 
(ISO) units for proper comparison.  Therefore, the decibel 
losses after conversion from ASA units to ISO units were 25, 
20, 20, and 30 decibels for the frequencies of 500, 1000, 
2000, and 4000 cycles per second (Hertz), respectively, in 
the right ear.  The Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
disease or injury in service.  Id. at 160.

A review of the record shows that there is evidence of 
current bilateral hearing disability under the provisions of 
38 C.F.R. § 3.385.  The December 1996 VA examination report 
showed that audiometric testing revealed moderately severe 
sensorineural hearing loss from 2000 to 4000 Hertz in the 
right ear.  The findings showed that decibel losses of the 
right ear for the frequencies of 1000, 2000, 3000, and 4000 
Hertz were 20, 35, 60, and 55, respectively.  The veteran has 
submitted an April 1997 private medical opinion which 
attributes his current hearing loss his reported noise 
exposure from firearms during service in Vietnam.  The Board 
notes in this regard that this medical opinion represents the 
only competent evidence in the record regarding the etiology 
of his right hearing loss.  As such, it must be viewed as 
being highly probative as to the claim.

The veteran has testified that he noticed right ear hearing 
loss shortly after discharge from active duty.  His Honorable 
Discharge document shows that he was assigned to the 54th 
Infantry Division and that his military occupational 
specialty was light weapons infantryman.  It is also shown 
that he received the Purple Heart medal and that he 
participated in the Vietnam Counteroffensive III and the Tet 
Offensive during service.  

In light of the audiological findings of right ear 
sensorineural hearing loss, the veteran's credible testimony 
and reports of noise exposure in service and the private 
medical opinion which attributes his current hearing loss to 
his noise exposure during service, the Board finds that the 
evidence is in relative equipoise in this case in showing 
that it is as least as likely as not that the veteran has 
current right ear hearing loss due to acoustic trauma 
sustained during service.  Therefore, by extending the 
benefit of the doubt to the veteran, the Board concludes that 
service connection for right ear hearing loss is warranted.


IV.  Service connection for residuals of fragment wound of 
the right index finger and left neck

The veteran asserts that he received shell fragment wounds of 
the right index finger and left neck during active service 
and seeks service connection for current disability was a 
result of those wounds.  

The service medical records show that the veteran received a 
fragment wound to the left knee in April 1968.  There is no 
evidence in the service medical records of treatment for the 
claimed fragment wounds of the right index finger and left 
neck.  The May 1969 separation examination showed that 
clinical evaluation of the upper extremities and neck were 
normal and no fragment wounds were noted.  

A September 1996 statement of Dr. Edgardo Bonilla-Torres 
noted that the veteran reported suffering fragment wounds on 
the right index finger and on the left side of the neck.  He 
reported that he was treated on the battlefield.  Examination 
of both hands showed decreased pinprick.  There were no 
diagnoses rendered regarding the right index finger or left 
neck.

On VA general medical examination in November 1996, the 
veteran reported a history of wounds of the right index 
finger, neck and left knee from grenade fragments in 1969 
while in Vietnam.  He complained of cramps and numbness in 
the hands.  There were no complaints regarding the neck.  On 
examination, there were no pathologic findings regarding the 
skin or neck.  It was noted that the veteran was status post 
fragments war wound of the right index base and left side of 
retromaxillary region and referred to the orthopedist 
evaluation.  It was also noted that musculoskeletal function 
was satisfactory.  

On VA examination of the hand, thumbs and fingers in December 
1996, the veteran report a shell fragment wound to the right 
index finger.  He complained of limitation of motion of the 
right index finger and cramps in the right hand.  On 
examination, there were no anatomical defects found of the 
right index finger or hand.  There was full range of motion 
of the right index finger.  The diagnosis was negative 
orthopedic right hand examination.  

On VA spine and neck examination in December 1996, the 
veteran reported that he sustained a shell fragment wound to 
the left side of the neck during combat in Viet Nam.  The 
veteran denied any symptomatology on the neck area.  On 
examination, there was full and complete range of motion of 
the neck.  The diagnoses included negative orthopedic neck 
examination.

On VA scars examination in December 1996, there was no 
objective evidence of a scar on the right index finger, left 
side of the neck and the left knee.  The diagnosis was 
residuals, shell fragment wound to the right index finger, 
left side of the neck and left knee, by history.  

In June 1999, the veteran submitted two photographs, which he 
contended showed the claimed neck injury.  Each photograph 
shows two men, one with a bandage on the left side of the 
neck.

In November 1997, the veteran testified that he received 
fragment wounds of the right index finger and left neck 
during service.  He testified that the wounds were bandaged 
and that fragments were removed over a several week period.  
He indicated that the treatment was rendered in the field at 
base camp and he did not receive any treatment at a hospital.  
He testified that the scars gradually disappeared.  He 
testified that he had no symptoms related to the neck injury.  
He indicated that his right hand had decreased grip and that 
he is unable to fully extend the right index finger.  He 
testified that he had weakness and numbness of the right hand 
and finger.  

One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability.  
The Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, a diagnosis of a condition must be made by 
competent medical evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, there is no competent medical evidence of a 
current diagnosis of any disability of the right index finger 
or left neck to support the veteran's claim for service 
connection.  While the veteran has asserted that he received 
fragment wounds of the right index finger and left neck 
during service, there is no evidence in the service medical 
records to support those claims.  The November 1996 VA 
general medical examination noted status post multiple 
fragment wound but deferred to the special examinations for 
the diagnoses regarding the right index finger and neck.  The 
orthopedic and scars examinations noted the reported history 
of fragment wounds to the right index finger and neck but do 
not show a diagnosis of current disability of either the 
right index finger or neck at the time of the VA 
examinations.  There is no other competent medical evidence 
of record to support the veteran's claims.

The only other evidence in support of the veteran's claims 
are his own contentions.  However, there is no indication 
that the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, his statements 
regarding the claimed conditions are insufficient.

The Board concludes that, in the absence of a current 
diagnosis of disabilities of the right index finger or left 
neck, the preponderance of the evidence weighs against the 
claims for service connection for those conditions.  The 
Board finds that consideration of the provisions of 38 
U.S.C.A. § 1154(b) (2002) is not necessary in this case as 
there is no present disability which may be considered to 
have been incurred in service.  The benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is granted, 
subject to the regulations controlling to disbursement of VA 
monetary benefits.  

Service connection for fragment wounds of the right index 
finger and left neck is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


